Citation Nr: 1340331	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-35 538	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence was received to reopen a claim of entitlement to service connection for diabetes mellitus.

2. Whether new and material evidence was received to reopen a claim of entitlement to service connection for hypertension.

3. Entitlement to service connection for coronary artery disease (claimed as heart condition), to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2010 and in August 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The February 2010 rating decision denied to reopen service connection for diabetes mellitus and hypertension.  The Veteran filed a notice of disagreement in March 2010, a Statement of the Case was issued in July 2010, and the Veteran filed a timely Form 9 Appeal in August 2010.  (The Board notes that the Veteran's claim to reopen service connection for diabetes mellitus was previously denied in an April 2006 rating decision and the Veteran perfected his appeal; however, he subsequently withdrew his appeal in July 2009).

The August 2012 rating decision denied service connection for coronary artery disease, the Veteran filed a notice of disagreement in September 2012, a Statement of the Case was issued in September 2012, and a statement from the Veteran's representative was received in August 2013 indicating that the Veteran was appealing the denial of his service connection claim for coronary artery disease, which the Board accepts in lieu of a Form 9 Appeal.  

The Veteran in his August 2010 Form 9 Appeal requested a Board hearing, however his request is moot in light of his subsequent withdrawal of the issues on appeal.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.  


FINDINGS OF FACT

On November 5, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran on November 5, 2013, withdrew his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

(The Order follows on the next page.)


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


